

	

		III

		109th CONGRESS

		1st Session

		S. RES. 315

		IN THE SENATE OF THE UNITED STATES

		

			November 15, 2005

			Ms. Cantwell (for

			 herself, Mr. Wyden, and

			 Mrs. Murray) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To commemorate the bicentennial anniversary

		  of the arrival of Lewis and Clark at the Pacific Ocean.

	

	

		Whereas, on January 18, 1803, President Thomas Jefferson

			 began an extraordinary journey by sending a secret message to Congress

			 requesting approval and funding to establish the Corps of Volunteers for

			 Northwest Discovery to explore the most direct and practical water

			 route across the continent of the United States all the way to the Pacific

			 Ocean;

		Whereas, on May 14, 1804, the journey up the Missouri

			 River and across the vast and newly acquired Louisiana Territory began at Camp

			 Dubois, Illinois, led by Captain Meriwether Lewis and Second Lieutenant William

			 Clark;

		Whereas after a long year and a half and 4,133 arduous

			 miles, the expedition endured a dangerous storm of wind, rain, and waves for 6

			 days at Clark’s Dismal Nitch;

		Whereas, on November 13, 1805, the Corps of Discovery

			 moved further west to Station Camp and beheld their first comprehensive view of

			 the Pacific Ocean, and thereby began the realization of the vision of President

			 Jefferson of a country from sea to shining sea;

		Whereas Station Camp also marks the occurrence of a

			 historical democratic vote to determine where to stay for winter that included

			 all members of the expedition, including Sacagawea, an Indian woman, and York,

			 an African American slave;

		Whereas, on November 19, 1805, Clark and 11 of his men set

			 out on an ocean excursion, hiking 25 miles to Cape Disappointment to get a

			 complete view of the Pacific Ocean and reach the furthest western point of the

			 expedition;

		Whereas the expedition built their winter camp on the

			 south side of the Columbia River at Fort Clatsop, Oregon, named in honor of the

			 friendly local Clatsop Indians, and the 33 member party spent 106 days among

			 lush old-growth forest, wetlands, and wildlife preparing for their long journey

			 back to St. Louis, Missouri;

		Whereas Lewis and Clark’s Corps of Discovery produced

			 detailed journals with maps, charts, samples, and descriptions of the

			 previously undocumented western geography, climate, plants, animals, and native

			 cultures from which the Nation continues to benefit today;

		Whereas the Lewis and Clark Expedition marks a significant

			 benchmark in American history and a crucial step in securing the claim and the

			 eventual creation of all the States in the Pacific Northwest;

		Whereas the exploration of the western frontier of our

			 fledgling Nation was the great odyssey of America, symbolic of the core values

			 of teamwork, courage, perseverance, science, and opportunity held by the United

			 States;

		Whereas, on October 30, 2004, President George W. Bush

			 signed into law legislation creating the Lewis and Clark National Historical

			 Park which preserves these 3 Washington State sites integral to the dramatic

			 arrival of the expedition at the Pacific Ocean, and incorporates Fort Clatsop

			 of Oregon and important State parks for the benefit and education of

			 generations to come; and

		Whereas, during November 2005, Washington and Oregon are

			 hosting, Destination: The Pacific, a unique commemoration of the

			 200 year anniversary of the arrival of the Corps of Discovery in the Pacific

			 Northwest: Now, therefore, be it

		

	

		That the Senate—

			(1)commemorates the

			 bicentennial anniversary of the arrival of Lewis and Clark at the Pacific

			 Ocean; and

			(2)recognizes that

			 by exploring the unknown frontier, Lewis and Clark expanded the boundaries of

			 our great Nation and pushed the limits of what we are capable of as

			 citizens.

			

